COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 '

 IN RE: TOM DARNOLD,                             '               No. 08-13-00257-CR
 IN HIS OFFICIAL CAPACITY AS AN
 ASSISTANT DISTRICT ATTORNEY                     '         AN ORIGINAL PROCEEDING
 FOR THE STATE OF TEXAS,
                                                 '                 IN MANDAMUS
                               Relator.
                                                 '


                                          JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Marcos Lizarraga, Judge of the 168th District Court of El Paso County,

Texas, and conditionally grants relief, in accordance with the opinion of this court. The writ will

issue only if the trial court fails to comply with the opinion within a reasonable period of time.

       IT IS SO ORDERED THIS 30TH DAY OF MAY, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.